FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                            July 14, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
    ERIK VASQUEZ-CASTILLO,

         Petitioner,

    v.                                                        No. 20-9591
                                                          (Petition for Review)
    MERRICK B. GARLAND, United States
    Attorney General, *

         Respondent.
                         _________________________________

                             ORDER AND JUDGMENT **
                         _________________________________

Before HARTZ, PHILLIPS, and CARSON, Circuit Judges.
                  _________________________________

         Petitioner Erik Vasquez-Castillo, a native and citizen of Mexico, seeks review

of a decision by the Board of Immigration Appeals (BIA) dismissing his appeal of a

decision by an immigration judge (IJ) that denied his application for an adjustment of

status and a waiver of inadmissibility. He asserts that the IJ improperly used a

heightened hardship standard to evaluate his application for a waiver of




*
  On March 11, 2021, Merrick B. Garland became Attorney General of the United
States. Consequently, he has been substituted as Respondent. See Fed. R. App. P.
43(c)(2).
**
   This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
inadmissibility, and he claims that the IJ deprived him of due process by issuing a

decision without receiving his closing arguments.

      We deny the petition for review. Petitioner’s first claim fails because he has

not adequately challenged the IJ’s discretionary ground for denying his waiver

application, an independently dispositive basis for denial that, in any event, we lack

jurisdiction to review under 8 U.S.C. § 1252(a)(2)(B). We do have jurisdiction under

§ 1252(a)(2)(D) to review the due-process claim, but this claim fails because

Petitioner has not shown that the IJ actually deprived him of an opportunity to submit

closing arguments, and even if the IJ had, Petitioner has not shown prejudice.

      I.     BACKGROUND

             A.     Adjustment of Status

      Adjustment of status enables certain noncitizens who entered the United States

without inspection to obtain permanent-resident status in the United States. See

8 U.S.C. § 1255(i); 8 C.F.R. Part 1245. Two requirements for such adjustment are

that the noncitizen be eligible to receive an immigrant visa and be admissible to the

United States for permanent residence. 8 U.S.C. § 1255(i)(2). Even if the noncitizen

is not admissible, however—perhaps because he committed certain crimes, see id.

§ 1182(a)(2)—he may be eligible for a discretionary waiver of inadmissibility. See

id. § 1182(h); Matter of Mendez-Moralez, 21 I & N Dec. 296, 298–99 (BIA 1996).

One ground for eligibility is that his removal “would result in extreme hardship to

[his] United States citizen or lawfully resident spouse, parent, son, or daughter.”

8 U.S.C. § 1182(h)(1)(B). But if he has committed a “violent or dangerous crime[],”

                                           2
he can establish eligibility only by showing that denial of adjustment of status would

result in “exceptional and extremely unusual hardship.” 8 C.F.R. § 1212.7(d). Even

then, eligibility does not guarantee the grant of a waiver. The IJ has discretion to

deny a waiver to an eligible applicant. See id.; 8 U.S.C. § 1182(h)(2); Matter of C-A-

S-D-, 27 I. & N. Dec. 692, 699 (BIA 2019). The IJ exercises that discretion by

balancing “adverse factors, particularly those involving the alien’s criminal conduct,”

against those weighing in favor of granting a waiver. Id.

             B.     Petitioner’s Case

      Petitioner was brought to the United States as a three-year-old child in 1996.

In 2009 the Department of Homeland Security (DHS) initiated removal proceedings

against Petitioner and his parents. The three admitted that they had entered the

United States illegally, without being admitted or paroled. Petitioner’s parents

sought cancellation of removal based on hardship to Petitioner’s younger sister, who

was a United States citizen, relief that an IJ eventually granted. The IJ then ruled that

no further action would be taken in Petitioner’s case at that time.

      In 2016 Petitioner pleaded guilty in New Mexico state court to robbery,

residential burglary, commercial burglary, and larceny. He received a six-year

suspended sentence. In 2018 Petitioner was arrested by Immigration and Customs

Enforcement agents, and on motion by DHS the removal proceedings against him

were reopened. He apparently was then detained until his deportation.

      In the removal proceedings Petitioner applied for an adjustment of status on

the ground that he is an “immediate relative of a U.S. citizen,” Certified

                                           3
Administrative Record (CAR) at 1169, and for a waiver of his criminal-history

ground of inadmissibility. The IJ held a hearing on Petitioner’s applications on

December 16, 2019. One issue at the hearing was whether Petitioner’s application

for a waiver of inadmissibility was subject to the “extreme hardship” standard found

in 8 U.S.C. § 1182(h)(1), or—because his convictions may have been for violent or

dangerous crimes—the “exceptional and extremely unusual hardship” standard found

in 8 C.F.R. § 1212.7(d). Rather than resolve the issue that day, the IJ took testimony

and scheduled an additional hearing for December 24, at which time he planned to

issue a decision. The IJ ordered closing briefs on the issue of the appropriate

hardship standard to be submitted by December 24. Petitioner never filed a closing

brief.

         On December 20 the IJ rescheduled the follow-up hearing for January 8, 2020.

Apparently the January 8 hearing was also postponed, and on January 15, 2020, the IJ

issued a decision denying Petitioner’s applications for relief and ordering him

removed to Mexico. Deciding that Petitioner’s “robbery conviction was a violent or

dangerous crime,” the IJ applied the heightened exceptional-and-extremely-unusual

hardship standard to Petitioner’s waiver application and held that Petitioner had not

satisfied the standard. Id. at 160. The IJ then ruled that “even if . . . [Petitioner] had

established that his removal would result in exceptional or extremely unusual

hardship,” the IJ would still “decline[] to exercise [his] discretion in granting . . . a

waiver” because the balance of favorable and adverse factors weighed against

Petitioner. Id. at 161. Accordingly, the IJ ordered Petitioner removed to Mexico.

                                             4
      Petitioner appealed to the BIA, but the BIA dismissed the appeal. It said that

the IJ had properly applied the heightened standard in 8 C.F.R. § 1212.7(d), and it

agreed with the IJ that Petitioner had “not establish[ed] the requisite exceptional and

extremely unusual hardship.” Id. at 5. The BIA also affirmed the IJ’s alternative

basis for denying the waiver, stating that “[Petitioner] has not carried his burden of

establishing that he warrants relief as a matter of discretion.” Id. at 6. Finally, the

BIA rejected Petitioner’s argument that he had been denied due process because he

was unable to present a closing argument to the IJ; the BIA observed that he “was

provided with the opportunity to fully present his claims before the [IJ],” and that he

had “not established that the absence of a closing statement” prejudiced him. Id.

      II.    DISCUSSION

      We review the BIA’s decision as the final order of removal, although “when

seeking to understand the grounds provided by the BIA, we are not precluded from

consulting the IJ’s more complete explanation of those same grounds.” Uanreroro

v. Gonzales, 443 F.3d 1197, 1204 (10th Cir. 2006). “We consider any legal questions

de novo, and we review the agency’s findings of fact under the substantial evidence

standard.” Addo v. Barr, 982 F.3d 1263, 1268 (10th Cir. 2020) (internal quotation

marks omitted). “Under the substantial-evidence standard, the administrative

findings of fact are conclusive unless any reasonable adjudicator would be compelled

to conclude to the contrary.” Id. (internal quotation marks omitted).

      Petitioner raises two issues in his petition: first, whether the BIA improperly

affirmed the IJ’s application of the heightened hardship standard in 8 C.F.R.

                                            5
§ 1212.7(d) to Petitioner’s application for a waiver of inadmissibility; and second,

whether the BIA erred in concluding that Petitioner was not denied due process

during his removal proceedings.

               A.    Hardship Standard

        Petitioner argues that his application for a waiver of inadmissibility was

improperly denied because of the errors by the IJ and BIA in assessing whether he

had established the requisite hardship. But he needed to make two showings to

obtain a waiver: (1) a hardship showing under 8 U.S.C. § 1182(h)(1)(B) or 8 C.F.R.

§ 1212.7(d), and (2) a showing that a waiver was merited as a matter of discretion

under § 1182(h) based on “balancing the adverse factors with the equities” in favor of

granting the waiver. Matter of C-A-S-D-, 27 I. & N. Dec. at 699; see id. (even if

hardship requirement is satisfied, a “waiver and adjustment of status may still be

denied in the exercise of discretion”); 8 U.S.C. § 1182(h); Schroeck v. Gonzales, 429

F.3d 947, 949 (10th Cir. 2005) (“Although adjustment of status and a waiver of

inadmissibility both have certain prerequisites that must be met, both forms of relief

are matters ultimately left to the agency’s discretion to decide.”). Petitioner’s

challenge to the BIA ruling founders on the second showing.

        To begin with, Petitioner makes at most only a perfunctory statement (better

described as an observation than as an argument) regarding the second requirement. 1


1
    Petitioner’s full statement on this issue is as follows:
         Lastly, the IJ and the BIA applied Section 1212.7(d) incorrectly because
         it failed to consider Petitioner’s waiver beyond “exceptional and
         extremely unusual hardship”. 8 C.F.R. Section 1212.7. The Petitioner
                                            6
Because arguments that are inadequately briefed are waived, see Kabba v. Mukasey,

530 F.3d 1239, 1248 (10th Cir. 2008) (“[B]ecause the issue was insufficiently raised

in the opening brief, . . . it has been waived.”), we need not review this ground of the

BIA’s decision.

      Moreover, even had Petitioner adequately challenged the BIA’s affirmance of

the IJ’s discretionary denial of his waiver application, we would lack jurisdiction to

review such a denial. We generally have no jurisdiction to review a denial of relief

under § 1182(h) or a decision in which discretion is vested in the Attorney General

(ordinarily acting through the BIA or IJ), see 8 U.S.C. § 1252(a)(2)(B), except to

resolve a constitutional or legal question, see id. § 1252(a)(2)(D); Munis v. Holder,

720 F.3d 1293, 1295 (10th Cir. 2013) (“The agency’s discretionary denial of a waiver

of inadmissibility or adjustment of status is unreviewable in the absence of a legal or

constitutional question.”). Since Petitioner has failed to raise any discernible legal or

constitutional question with respect to the discretionary denial of his waiver



       was denied the opportunity to brief the court regarding the heightened
       standard but Petitioner briefed extensively his positive equities to the
       BIA. However, the BIA held that it agreed with the IJ and held that the
       Petitioner failed to carry his burden that he merited a positive exercise
       of discretion, whether it applied the ordinary discretionary standards or
       8 C.F.R. Section 1212.7(d). The BIA made a discretionary holding
       without any consideration to whether Petitioner’s positive equities
       constituted extraordinary circumstances for purposes of Section
       1212.7(d). Therefore, the IJ and the BIA applied the incorrect standard
       in this case. See Samuels v. Chertoff, 550 F.3d 252, 262 (2d Cir. 2008)
       (exercising jurisdiction to consider whether the correct standard was
       applied under Section 1212.7(d)).
Aplt. Br. at 23 (emphasis added).
                                            7
application under § 1182(h)(2), we have no jurisdiction to review that denial. See

Alzainati v. Holder, 568 F.3d 844, 850 (10th Cir. 2009) (“[C]hallenges directed

solely at the agency’s discretionary . . . determinations remain outside the scope of

judicial review.” (internal quotation marks omitted)); cf. Munis, 720 F.3d at 1295

(“[T]he hardship determination required for a waiver of inadmissibility under

§ 1182(h)(1)(B) is an unreviewable discretionary decision.”).

      Because we cannot overturn the discretionary determination of the IJ and the

BIA, Petitioner’s challenge to the denial of the waiver of inadmissibility must be

rejected. The discretionary determination is independently dispositive of Petitioner’s

application for a waiver, see 8 U.S.C. § 1182(h); Matter of C-A-S-D-, 27 I. & N. Dec.

at 699, so we can deny Petitioner’s challenge to the waiver denial on that ground

alone, regardless of the correctness of the hardship determination, see Rodas-

Orellana v. Holder, 780 F.3d 982, 991–92 n.10 (10th Cir. 2015) (petitioner

contended that he had been persecuted because of his membership in a group that, in

his view, qualified as a “particular social group”; because court determined that the

group failed to satisfy one of the requirements for being a “particular social group,” it

had no need to consider whether a separate requirement was satisfied); Shook v. Bd.

of Cnty. Commissioners of Cnty. of El Paso, 543 F.3d 597, 613 n.7 (10th Cir. 2008)

(Gorsuch, J.) (“[W]here a district court’s disposition rests on alternative and adequate

grounds, a party who, in challenging that disposition, only argues that one alternative

is erroneous necessarily loses because the second alternative stands as an



                                           8
independent and adequate basis, regardless of the correctness of the first

alternative.”).

              B.    Due Process

       Petitioner argues that he was deprived of due process because he “was

prevented from presenting his closing statement before the [IJ].” Aplt. Br. at 24.

Because this due-process claim raises a constitutional question, we have jurisdiction

to review it. See 8 U.S.C. § 1252(a)(2)(D). But it lacks merit.

       “When facing removal, aliens are entitled . . . to procedural due process, which

provides the opportunity to be heard at a meaningful time and in a meaningful

manner.” Vladimirov v. Lynch, 805 F.3d 955, 962 (10th Cir. 2015) (brackets and

internal quotation marks omitted). To prevail on his due-process claim, Petitioner

must establish both that he was deprived of a fair procedure and that the deprivation

prejudiced him. See Alzainati, 568 F.3d at 851. He has established neither.

       Petitioner asserts that the IJ directed him to submit his closing argument on

“the day of the [next] hearing,” Aplt. Br. at 25, but by rescheduling the hearing and

then issuing a decision without holding the hearing, the IJ denied Petitioner the

opportunity to present his arguments. The record shows, however, that the IJ

instructed Petitioner to submit his closing briefing “on the 24th [of December],” and

then stated “[c]ourt’s going to reconvene this matter at 8:30, December 24th, with the

understanding that [Petitioner’s counsel] would have delivered, by that point . . . your

brief.” CAR at 598; see Immigr. Ct. Prac. Man. Ch. 3.1(b)(ii)(B) (“For individual

calendar hearings involving detained aliens, filing deadlines are as specified by the

                                           9
Immigration Court.”). When the IJ rescheduled the December 24 hearing, there was

no mention of closing briefs or any indication that he also extended the deadline for

filing the written closing argument. Also, at no point after the IJ issued his

rescheduling order did Petitioner request an extension of the deadline for filing

written submissions. Petitioner has failed to establish that he was denied the

opportunity to submit a closing brief. The BIA properly ruled that Petitioner was not

denied procedural fairness.

      Further, Petitioner has failed to establish that he was prejudiced by not

submitting a closing brief. He asserts that “the BIA is highly deferential to the IJ[].”

Aplt. Br. at 28. But the BIA reviews de novo any questions of law and IJ discretion

(although factual determinations are reviewed for clear error). See 8 C.F.R.

§§ 1003.1(d)(3)(i), (ii). Thus, Petitioner could have made any argument to the BIA

for its independent consideration that he could have included in a closing argument to

the IJ. See Sosa-Valenzuela v. Holder, 692 F.3d 1103, 1110 (10th Cir. 2012) (“[T]he

BIA has de novo authority to in effect place [itself] back in time and consider the

case as though a decision in the case on the record before [it] had never been

entered.” (further brackets and internal quotation marks omitted)). We have no

reason to believe that the BIA’s discretionary decision would have been any different

if the IJ had received a closing brief, even if he had been persuaded by it. In short,

Petitioner has failed to show either unfairness or prejudice.




                                           10
III.   CONCLUSION

The petition for review is denied.




                                      Entered for the Court


                                      Harris L Hartz
                                      Circuit Judge




                                     11